Exhibit 10.1

November 9, 2012

Christopher E. Kubasik

6801 Rockledge Drive

Bethesda, MD 20817

 

Re: Separation Letter Agreement

Dear Chris:

This Letter Agreement will confirm our agreement regarding the separation of
your employment with Lockheed Martin Corporation (“Lockheed Martin” or “the
Corporation”). We have agreed as follows:

1. Separation from Employment: You will resign as an employee of the Corporation
effective November 9, 2012 (the “Separation Date”). You understand that your
resignation from the Corporation is in lieu of termination. Additionally, on the
Separation Date you also will resign from any officer or director positions you
hold with the Corporation and any of its subsidiaries or affiliates. You also
agree to resign, effective as of the Separation Date, from any officer or
director positions which you hold with any organization in which your service to
that organization is because of your position with the Corporation.

2. Separation Payment:

(a) In consideration for your obligations under this Letter Agreement, subject
to the other provisions of this Letter Agreement, you shall receive a payment in
the total gross amount of $3,000,000, subject to all appropriate withholdings
(the “Separation Payment”). Provided you execute and do not revoke this Letter
Agreement and the Release and Waiver of Claims attached as Appendix A to this
Letter Agreement, the Separation Payment will be paid seven (7) days after the
expiration of the Revocation Period defined below. The Separation Payment shall
constitute full satisfaction of any separation obligation to you.

(b) In consideration for your obligations under this Letter Agreement and
subject to the other provisions of this Letter Agreement, you shall receive a
lump sum payment of $500,000, minus applicable withholding taxes as
consideration for your release and waiver of claims as set forth in the Release
and Waiver of Claims attached as Appendix A to this Letter Agreement. Provided
that you execute and do not revoke this Letter Agreement and the Release and
Waiver of Claims attached as Appendix A, the Corporation shall issue this
payment seven (7) days after the expiration of the Revocation Period defined
below.



--------------------------------------------------------------------------------

3. Accrued Vacation and Benefits: On the next payroll date after the Separation
Date, you will receive payment for any earned, accrued and unused vacation
through the Separation Date. Your eligibility to participate in the
Corporation’s employee benefit plans will end on the Separation Date.

4. Equity and Incentive Plans: In consideration for your obligations under this
Letter Agreement and subject to the other provisions of this Letter Agreement,
your rights with respect to any stock-option grants and RSUs, any awards under
or related to the LTIP and MICP, and any other equity-based awards that you hold
will be as specified in the agreements governing those grants or awards for
resignations. You will not be eligible for a bonus under the MICP in January
2013 based on service in 2012.

5. Withholding: Notwithstanding any other provision of this Letter Agreement,
the Corporation may, to the extent permitted by law, withhold applicable
federal, state and local income and other taxes from any payments due to you
hereunder.

6. Indemnification: The Corporation will continue to indemnify you as an
employee, officer and director of the Corporation on the terms and subject to
the conditions set forth in Article VI of the Corporation’s Bylaws, and as
provided at law. Further, the Corporation will cause you to remain insured under
any applicable Director and Officer insurance policy in effect on or prior to
your Separation Date pertaining to your employment with and/or service as an
officer, director, or employee of the Corporation.

7. Post-Employment Restrictions; Entire Agreement: This Letter Agreement and its
Appendix constitute the entire agreement between the parties on the subject of
payments and benefits due to you upon your separation from service with the
Corporation and post-employment termination and benefits; and, except as
expressly provided herein, supersedes all other prior agreements concerning the
terms of any and all payments and benefits to which you may be entitled upon
termination of employment, except that the rights and obligations set forth in
the Post Employment Competition Agreements (“PECA”) attached as Exhibit A to the
Award Agreements with respective Award Dates of January 30, 2012, January 30,
2011, January 31, 2011, February 1, 2010, January 26, 2009, and January 28, 2008
shall continue to apply and are hereby made a part of this Letter Agreement by
reference. Further, as set forth in Sections 3 and 4 of the PECA, nothing in
this Letter Agreement shall be construed to limit or restrict the Corporation
from enforcing its rights and seeking remedies for a breach of the PECAs.

Additionally, notwithstanding any provision in this Letter Agreement to the
contrary, all payments hereunder are expressly made contingent on your
compliance in all respects with all of the terms and conditions of the PECAs. If
you violate any of the terms of the PECAs, the Corporation shall have the right
to terminate your Separation Payment and you will be obligated to compensate the
Corporation for all amounts received under Section 2(a) of this Letter Agreement
prior to the breach of the PECAs.

8. Non-Compete: By signing below, you acknowledge and reaffirm that you have a
continuing obligation to comply with the clause regarding non-competition as set
forth in Section 1(a) of the PECA.

 

2



--------------------------------------------------------------------------------

9. Non-Solicit: By signing below, you acknowledge and reaffirm that you have a
continuing obligation to comply with the clause regarding non-solicitation as
set forth in Section 1(b) of the PECA.

10. Protecting Proprietary Information: By signing below, you acknowledge and
reaffirm that you have a continuing obligation to comply with the clause
regarding the protection of the Corporation’s Proprietary Information as set
forth in Section 1(c) of the PECA.

11. Non-disparagement: By signing below, you acknowledge and reaffirm that you
have a continuing obligation to comply with the non-disparagement clause found
in Section 1(d) of the PECA.

12. Agreement and Obligation to Cooperate: By signing below, you acknowledge and
reaffirm that you have a continuing obligation to comply with the Cooperation in
Litigation and Investigations clause found in Section 1(e) of the PECA,
including any debriefing related to your security clearances.

13. Return of Lockheed Property; Return of Personal Files and Property:

(a) On or before a date to be mutually agreed upon by the parties, you will to
return to the Corporation all originals and copies of all files, books, manuals,
records, lists, printouts, software and any other documents, materials and
information of the Corporation, including without limitation any documents or
other information prepared by you, or on your behalf or provided to you in
connection with your duties while employed by the Corporation, regardless of the
form in which such documents or information are maintained or stored, including
computer, typed, written, electronic, digital, audio, video, micro-fiche,
imaged, drawn or any other means of recording or storing documents or other
information, as well as all property of the Corporation in your possession,
including but not limited to all keys, identification badge, parking tag,
cellular telephone, credit cards, computer, computer peripheral devices and
carrying case, remote access token, Blackberry, Skypoint hardware and other
security equipment, and all other equipment of any kind. You do not need to
return the security cameras installed in your homes. You further represent that
if any information of the Corporation is stored on any computer or other digital
or electronic device to which you have access outside of the Corporation’s
offices that you have or will arrange with the Corporation to verify that such
information has been permanently removed. You also represent that you have not
transferred without authority any Proprietary Information of the Corporation to
any third party.

(b) On or before a date to be mutually agreed upon by the parties, the
Corporation will arrange for you to access your office during non-working hours
in order to review and identify any personal property and files remaining on the
Corporation’s premises. The company will thereafter arrange with you to
transport any art, furniture and personal property from the Corporation’s
premises to a location of your choice. You will be permitted to make copies of
any personal files including, but not limited to, your personal calendar,
contacts, personnel files, health and insurance files, and personal
correspondence.

 

3



--------------------------------------------------------------------------------

14. References: In response to inquiries for job references, the Corporation
will respond by referring the inquirer to Al Miller, Vice President of Human
Resources, who will provide only the dates of your employment and your titles.

15. Unemployment Insurance: The Corporation agrees that it will not oppose any
claim by you for unemployment insurance benefits.

16. Nonadmission of Violation of Law: By entering into this Agreement, neither
you nor the Corporation or any of the Corporation’s parents, subsidiaries,
affiliates, officers, directors, employees and/or agents admit any violation of
law.

17. Notice: Any notice or other communications given hereunder by either party
will, in every case, be in writing and will be deemed properly served if
(a) delivered personally, (b) sent by registered or certified mail, in all such
cases with first class postage prepaid, return receipt requested, (c) delivered
to a nationally recognized overnight courier service or (d) sent by facsimile or
other means of electronic transmission to the other party at the following
addresses: (1) if to the Corporation; c/o General Counsel, and (2) if to you; to
your attention at the most recent home address in the company’s files.

18. Deferred Compensation Tax Rules: In the event that it is reasonably
determined that, as a result of the deferred compensation tax rules under
Section 409A of the Internal Revenue Code of 1986, as amended (and any related
regulations or other pronouncements there under)(“the Deferred Compensation Tax
Rules”), any of the payments or benefits that you are entitled to under the
terms of this Letter Agreement or any other nonqualified deferred compensation
plan or arrangement maintained by the Corporation in which you participate, may
not be made at the time contemplated by the terms hereof or thereof, as the case
may be, without causing you to be subject to tax under the Deferred Compensation
Tax Rules, the Corporation shall, in lieu of providing such payment or benefit
when otherwise due under this Letter Agreement or any other nonqualified
deferred compensation plan or arrangement maintained by the Corporation in which
you participate, instead provide such payment or benefit on the first day on
which such provision would not result in you incurring any tax liability under
the Deferred Compensation Tax Rules. In the event that any payments or benefits
that the Corporation would otherwise be required to provide under this Letter
Agreement or any other nonqualified deferred compensation plan or arrangement
maintained by the Corporation in which you participate cannot be provided in the
manner contemplated herein without subjecting you to tax under Deferred Tax
Rules, the Corporation shall provide such intended payments or benefits to you
in an alternative manner that conveys an equivalent economic benefit to you as
soon as practicable as may otherwise be permitted under the Deferred
Compensation Tax Rules.

19. No Mitigation; No Offset: You shall have no duty to mitigate or to seek or
accept employment or work elsewhere following the Separation Date. If you do
become employed or engaged elsewhere, the payments and benefits set forth in
this Letter Agreement shall continue and shall not be offset or reduced by any
compensation or benefits you may receive from such other source, subject only to
the requirements of the PECA, which is

 

4



--------------------------------------------------------------------------------

incorporated herein. Pursuant to its policies regarding reimbursement of
expenses, the Corporation will reimburse you for any outstanding business and
personal expenses you incurred in providing service to the Corporation. You
agree that the Corporation can reduce the separation payment under Section 2(a)
by the amount of any outstanding expenses paid or insured by the Corporation
that are reimbursable by you pursuant to the Corporation’s policies.

20. Applicable Law; Applicable Forum: This Letter Agreement shall be governed by
and construed in accordance with the laws of the State of Maryland, without
regard to conflicts of laws principles thereof. The parties to this Letter
Agreement agree to subject themselves to the venue and jurisdiction of the state
and federal courts in Maryland with respect to any dispute arising under this
Letter Agreement and further waive their right to a trial by jury

21. Amendment: This Letter Agreement may only be amended or modified by a
written agreement executed by you and the Corporation (or any successor).

22. Place of Payment: All payments to you hereunder shall be made by direct
deposit to the account that you have on file with the Corporation.

23. Counterparts: This Letter Agreement may be executed in one or more
counterparts including by PDF or other electronic methods, which shall,
collectively or separately, constitute one agreement.

24. Captions: The captions and section numbers in this Letter Agreement are
inserted for the reader’s convenience, and in no way define, limit, construe, or
describe the scope or intent of the provisions of this Agreement.

25. Severability: The parties to this Letter Agreement agree, covenant and
represent that each and every provision of this Letter Agreement shall be deemed
to be contractual, and that they shall not be treated as mere recitals at any
time or for any purpose. Therefore, the parties further agree, covenant and
represent that each and every provision of this Letter Agreement shall be
considered severable, except for the release provisions in Appendix A to this
Letter Agreement. If a court of competent jurisdiction finds the release
provisions of Appendix A are unenforceable or invalid and a claim that would
otherwise be barred by Appendix A is pursued by, or on behalf of Mr. Kubasik,
then this Letter Agreement shall become null and void, and he shall repay any
and all payments paid by the Corporation under Section 2 of this Letter
Agreement and Release and Waiver of Claims within a reasonable period of time
not to exceed 15 days. If a court of competent jurisdiction finds any provision
other than the release provisions of Appendix A, to be invalid or unenforceable
for any reason, that provision, or part thereof, shall remain in force and
effect to the extent allowed by law, and all of the remaining provisions of this
Letter Agreement shall remain in full force and effect and enforceable.

 

5



--------------------------------------------------------------------------------

Please return a signed copy of this Letter Agreement signifying your
understanding and acceptance of the terms and conditions contained herein to me
by no later than November 9, 2012.

 

    Sincerely,     By:  

/s/ Robert J. Stevens

    Lockheed Martin Corporation

The foregoing has been read and accepted as a binding agreement between Lockheed
Martin Corporation and the undersigned this 9th day of November 2012.

 

/s/ Christopher E. Kubasik

Christopher E. Kubasik

 

6



--------------------------------------------------------------------------------

APPENDIX A

Release and Waiver of Claims

A. In consideration for the payments provided for under the Letter Agreement
between me, Christopher E. Kubasik, and Lockheed Martin Corporation (“the
Corporation” or “Lockheed”) dated November 9, 2012 (the “Letter Agreement”) and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, I hereby agree on behalf of myself, my spouse, agents,
assignees, attorneys, successors, assigns, heirs and executors, to fully and
completely release the Corporation, its successors, predecessors, subsidiaries,
affiliates, and related companies and all of their respective past and/or
present officers, directors, partners, members, managing members, managers,
employees, agents, representatives, administrators, attorneys, insurers and
fiduciaries in their individual and/or representative capacities (hereinafter
collectively referred to as the “Releasees”), from any and all causes of action
and claims whatsoever, which I or my heirs, executors, administrators,
successors and assigns ever had, now have or may have against the Releasees or
any of them, in law, admiralty or equity, whether known or unknown to me, for,
upon, or by reason of, any matter, action, omission, course or thing in
connection with or in relationship to: (a) my employment or other service
relationship with the Corporation; (b) the termination of any such employment or
service relationship; and (c) any applicable employment, benefit, compensatory
or equity arrangement, including but not limited to, the Severance Benefit Plan
for Certain Management Employees, with the Corporation occurring or existing up
to the Effective Date of Separation (such released claims are collectively
referred to herein as the “Released Claims”).

B. The Released Claims include claims: (a) arising out of or related to
violations of any federal or state employment discrimination laws, including but
not limited to, the Maryland Fair Employment Practices Act, Chapter 27,
Montgomery County Code, Title VII of the Civil Rights Act of 1964, the Employee
Retirement Income Security Act, the Age Discrimination in Employment Act, the
Americans With Disabilities Act, the Older Worker Benefit Protection Act, the
Family Medical Leave Act of 1993; (b) arising out of or in any way related to
any common law contract or tort claims now or hereafter recognized; (c) any
legally waivable whistleblower claims; (d) claims arising out of or in any way
related to any transactions, occurrences, acts, statements, disclosures, or
omissions occurring prior to the Effective Date of the Agreement; and (e) any
right to benefit from, profit from, voluntarily participate in, help or assist,
either directly or indirectly, accept any relief in, or assign any right to any
False Claims Act or qui tam lawsuit relating to my employment with the
Corporation. I acknowledge that I may hereafter discover claims or facts in
addition to or different from those which I now know or believe to exist with
respect to the subject matter of the Letter Agreement and which, if known or
suspected at the time of executing the Letter Agreement, may have materially
affected the execution of the Letter Agreement. Nevertheless, I hereby waive any
right, claim, or cause of action that might arise as a result of such different
or additional claims or facts. In furtherance of such intention, the release
given herein shall be and remain in effect as a full and complete release of all
such matters, notwithstanding the discovery or existence of any additional or
different claims or facts relative hereto. I acknowledge that I have received or
have had the opportunity to receive independent legal advice from my attorneys
regarding the waiver, and I hereby assume full responsibility for any damages,
loss or liability, which I may incur by reason of such waiver. Additionally, I
agree that if any person, organization or other entity on my behalf permits to
be filed any action for personal relief (including action for damages,
injunctive, declaratory, monetary or other relief) against any of the Releasees
involving any matter covered by this release, I will not accept personal relief
in any such action.

 

7



--------------------------------------------------------------------------------

C. Notwithstanding the generality of the foregoing, nothing herein constitutes a
release or waiver of any claim to vested benefits, workers’ compensation,
unemployment benefits, or any claim I may have to challenge the knowing and
voluntary nature of this Agreement under the Older Workers Benefit Protection
Act (“OWBPA”). Further, the Released Claims do not include any right I have to
indemnification or insurance as provided for in Section 6 of the Letter
Agreement.

D. I expressly understand and agree that the obligations of the Corporation as
set forth in the Letter Agreement are in lieu of any and all other amounts which
I might be, are now, or may become, entitled to receive from the Corporation
upon any claim released herein.

E. I represent that I have read carefully and fully understand the terms of this
Release and Waiver of Claims and that I have been advised by this writing to
consult with an attorney and further have had the opportunity to consult with an
attorney prior to signing this Release. I further acknowledge that I fully
understand the Release that I am signing. I acknowledge that I am signing this
release voluntarily and knowingly and that I have not relied on any
representations, promises or agreements of any kind made to me in connection
with my decision to accept the terms of this Release, other than those set forth
in this Release. I also acknowledge that I have voluntarily decided to waive my
right to be given at least twenty-one (21) days to consider whether I want to
sign this Release.

F. I acknowledge that the federal Age Discrimination in Employment Act gives me
the right to revoke this Release within seven (7) days after it is signed by me.
I further acknowledge that I will not receive any payment or benefits due to me
under the Letter Agreement before the seven (7) day revocation period under the
Age Discrimination in Employment Act (the “Revocation Period”) has passed and
then, only if I have not revoked this Release.

This Release shall take effect on the first business day following the
expiration of the Revocation Period, provided this Release has not been revoked
by me as provided above during such Revocation Period.

 

/s/ Christopher E. Kubasik

Christopher E. Kubasik DATED: November 9, 2012

 

8